Case 8:16-cv-02534-CEH-CPT Document 154 Filed 07/20/21 Page 1 of 5 PageID 5621




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    LINDA MEDLEY,
                                                Case No.: 8:16-CV-02534-CEH-TBM
          Plaintiff,
    v.

    DISH NETWORK L.L.C.,

           Defendant.
                                            /

     DEFENDANT DISH NETWORK L.L.C.’S MOTION FOR LEAVE TO
       FILE A REPLY IN SUPPORT OF ITS MOTION IN LIMINE TO
          EXCLUDE EVIDENCE, TESTIMONY, OR ARGUMENT
     CONTRADICTING PLAINTIFF’S STIPULATED FACT REGARDING
               NON-CANCELLATION OF THE SERVICES

          For lack of real opposition with any grounding in fact or law, Defendant

    DISH Network L.L.C. (“DISH”) hereby seeks leave to file a Reply to address

    Plaintiff’s Response (Doc. 149) pursuant to Local Rule 3.01(d).

          At the threshold, Plaintiff tacitly admits that she “fully intends to honor the

    relevant stipulation,” which governed DISH’s actual knowledge that her Pause

    charges were valid. The stipulation establishes that Plaintiff “did not [] cancel her

    services.” (See Docs. 52, 124, 133.) The remaining portion of Plaintiff’s

    Response is ill-founded. (Doc. 149, pp. 1-6.)
Case 8:16-cv-02534-CEH-CPT Document 154 Filed 07/20/21 Page 2 of 5 PageID 5622




          Plaintiff avoids the operative language that she “did not [cancel] her

    services” and urges the Court to give material significance to a single statement

    “did attempt to cancel.” (Doc. 149, p. 4.) The excerpted “attempt to cancel”

    language is provided in a vacuum, divorced from the record that shows that

    Plaintiff ultimately did not cancel. The evidence of non-cancellation is clear and

    affirmative. It is improper to confuse and divert the jury by contradicting the

    stipulated fact of non-cancellation of services.

          Although Plaintiff may seek to create confusion for the jury on non-

    cancellation, doing so would be highly prejudicial to DISH and misleading to

    the jury. The law forbids this gambit:

          While the charges may nevertheless be admissible to demonstrate
          that the plaintiff engaged in protected activity, the parties have
          stipulated to that fact, and the charges are not relevant to any other
          issue. To the extent the charges are marginally relevant, their
          probative value is substantially outweighed by the dangers of
          unfair prejudice and confusion of the issues. See Fed. R. Evid.
          403. The plaintiff’s charges of discrimination therefore will not be
          admitted at trial.

    See Harris v. Bellsouth Telecommunications, Inc., No. 3:10CV49/MCR/EMT,

    2012 WL 12964692, at *2 (N.D. Fla. Nov. 12, 2012) (emphasis added); see also

    Fed. R. Evid. 403.

          Rather than finding cases involving stipulated facts and similar procedural

    postures, Plaintiff relies on precedent arising from distinct factual records. (Doc.


                                             2
Case 8:16-cv-02534-CEH-CPT Document 154 Filed 07/20/21 Page 3 of 5 PageID 5623




    149, pp. 5-6) (citing Washington v. Hawkins, No. 208CV181FTM36SPC, 2011

    WL 13183235 (M.D. Fla. Sept. 14, 2011)). Plaintiff’s reliance on Washington

    cuts the wrong way, since the court refused to exclude testimony regarding the

    highly disputed “existence of probable cause.” See Washington, 2011 WL

    13183235 at *1-2. Unlike Washington, Plaintiff’s non-cancellation of services is

    not disputed, and it has not been in dispute since the parties first stipulated in

    2018. (See Docs. 52, 124, 133.) Plaintiff relies upon no pertinent authority.

          Nor can Plaintiff credibly rely upon the Eleventh Circuit’s ruling in support

    of contradicting the stipulated fact of non-cancellation of services. (Doc. 149, pp.

    4-5 n. 2.) For the sake of clarity: while the Eleventh Circuit ultimately determined

    that this reading was legally wrong, the record establishes that it is clearly the

    one DISH believed. The Eleventh Circuit’s decision, almost six years later, on

    the legal validity of the debt does not change or alter DISH’s actual knowledge

    during the relevant time.

          Therefore, misleading the jury on non-cancellation would irredeemably

    taint the jury and make any damage award defective. DISH should be permitted

    to file a Reply to fully address Plaintiff’s Response.




                                             3
Case 8:16-cv-02534-CEH-CPT Document 154 Filed 07/20/21 Page 4 of 5 PageID 5624




         Dated: July 20, 2021         /s/ Eric Larson Zalud
                                      ERIC LARSON ZALUD (Pro Hac Vice)
                                      LAURA E. KOGAN (Pro Hac Vice)
                                      Benesch, Friedlander, Coplan & Aronoff LLP
                                      200 Public Square, Suite 2300
                                      Cleveland, Ohio 44114
                                      216-363-4178 Telephone
                                      216-363-4588 Facsimile
                                      ezalud@beneschlaw.com
                                      lkogan@beneschlaw.com

                                      Josef Y. Rosen, Esq.
                                      Florida Bar No. 112719
                                      GrayRobinson, P.A.
                                      401 E. Jackson Street, Suite 2700
                                      P.O. Box 3324
                                      Tampa, Florida 33601-3324
                                      813-273-5000 Telephone
                                      813- 273-5145 Facsimile
                                      josef.rosen@gray-robinson.com

                                      Roy S. Kobert, Esquire
                                      Florida Bar No. 777153
                                      GrayRobinson, P.A.
                                      301 E. Pine Street, Suite 1400
                                      P.O. Box 3068
                                      Orlando, Florida 32802-3068
                                      407- 843-8880 Telephone
                                      407- 244-5690 Facsimile
                                      roy.kobert@gray-robinson.com

                                      Attorneys for Defendant DISH Network L.L.C.




                                       4
Case 8:16-cv-02534-CEH-CPT Document 154 Filed 07/20/21 Page 5 of 5 PageID 5625




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 20th day of July, 2021, I electronically

    filed the foregoing document with the Clerk of the Courts by CM/ECF. I also

    certify that the foregoing document is being served this date on the following

    counsel of record in the manner specified, either via transmission of Notice of

    Electronic Filing generated by CM/ECF or in some other authorized manner for

    those counsel or parties who are not authorized to receive electronically Notices

    of Electronic Filing:

                Ian R. Leavengood, Esq.              Charles Schropp, Esq.
                Michael J. Boyle, Esq                Schropp Law Firm, P.A.
                Philip M. Piazza, Esq                2309 MacDill Avenue, Suite101
                LEAVENLAW                            Tampa, FL 33609
                Northeast Professional Center        charles@schropplaw.com
                3900 First Street North, Suite 100
                St. Petersburg, FL 33703
                consumerservice@leavenlaw.com
                ileavengood@leavenlaw.com
                mboyle@leavenlaw.com
                ppiazza@leavenlaw.com



                                               /s/ Eric Larson Zalud
                                               Eric Larson Zalud
                                               Attorney for Defendant DISH Network
                                               L.L.C.




  14846996 v1                                   5
